A re-examination of the charge of the court leads us to the conclusion that in its entirety it adequately submitted to the jury the appellant's affirmative defenses. We deem it unnecessary to again discuss in detail the appellant's exceptions to the charge. Suffice it to *Page 382 
say that no error appears therein which would, in our opinion, warrant a reversal. Under the provisions of Art. 666, C. C. P., this court is precluded from ordering reversals because of errors in the charge unless it appears from the record that the errors probably injured the rights of the accused or unless it appears that appellant did not have a fair and impartial trial.
We are constrained to adhere to the conclusion reached on the original hearing.
The motion for rehearing is overruled.
Overruled.